310 S.W.3d 302 (2010)
STATE of Missouri, Respondent,
v.
Frederick DAVIS, Appellant.
No. ED 93247.
Missouri Court of Appeals, Eastern District, Division Four.
May 11, 2010.
Rosalynn Koch, Columbia, MO, for Appellant.
Shaun J. MacKelprang, Richard A. Starnes, Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Frederick Davis (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of first degree trespass, Section 569.140 RSMo (2000)[1], second degree domestic assault, Section 565.073, and second degree property damage, Section 569.120. Appellant was sentenced to a term of six months' imprisonment on the trespass and property damage counts, and five years' imprisonment on the second degree domestic assault count, to run concurrently. Appellant raises one point on appeal, arguing the trial court abused its discretion by admitting into evidence a letter he wrote to the victim after he was incarcerated.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. The trial court did not abuse its discretion by admitting this evidence. State v. Mabry, 285 S.W.3d 780, 785 (Mo. App. E.D.2009). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.